STEPHENS FUNDS® Stephens Small Cap Growth Fund Class A Shares - STSGX Class I Shares - STSIX Stephens Mid Cap Growth Fund Class A Shares - STMGX Class I Shares - SFMIX Supplement dated June 30, 2011 to Statement of Additional Information dated March 31, 2011 The table under the section entitled “The Funds’ Investment Advisor” on pageB-33 of the Statement of Additional Information has been revised and now reads as follows: The following indicates the beneficial ownership of each Portfolio Manager of each Fund as of November 30, 2010: Name of Portfolio Manager Dollar Range of Equity Securities in the each Fund (None, $1-$10,000, $10,001-$50,000, $50,001-$100,000, $100,001-$500,000, $500,001-$1,000,000, Over $1,000,000) Stephens Small Cap Growth Fund Stephens Mid Cap Growth Fund Ryan Crane $500,001 - $1,000,000 $500,001 - $1,000,000 John Thornton $100,001 - $500,000 $100,001 - $500,000 Kelly Ranucci (1) $100,001 - $500,000 $100,001 - $500,000 Sam Chase (1) $100,001 - $500,000 $50,000 - $$100,000 (1) Kelly Ranucci and Sam Chase were named Co-Portfolio Managers of the Funds effective March 31, 2011. Please retain this Supplement with the Statement of Additional Information.
